EXHIBIT 10.4
   
FIRST AMENDMENT TO FACILITY AGREEMENT
 
FIRST AMENDMENT dated as of June 7, 2010 (this “Amendment”), to that certain
Facility Agreement dated as of October 30, 2007 (as amended, supplemented or
otherwise modified from time to time, the “Facility Agreement”), between Hana
Biosciences Inc. (the “Borrower”) and Deerfield Private Design Fund, L.P.
(“Deerfield Private Design Fund”), Deerfield Special Situation Fund, L.P.
(“Deerfield Special Situation Fund”), Deerfield Special Situations Fund
International Limited (“Deerfield International”) and Deerfield Private Design
International, L.P. (“Deerfield Private Design International” and, together with
Deerfield Private Design Fund, Deerfield Special Situation Fund and Deerfield
International, the “Lenders”).  Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Facility Agreement.
 
RECITALS
 
WHEREAS, the Borrower and the Lenders have entered into the Facility Agreement.
 
WHEREAS, as a condition precedent to the consummation of an investment by
certain parties in the Borrower, the Borrower has requested certain amendments
to the Facility Agreement;
 
WHEREAS, the Lenders are willing, on the terms and subject to the conditions set
forth below, to amend certain provisions of the Facility Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements set forth below, the
Lenders and the Borrower agree as follows:
 
ARTICLE I.
 
AMENDMENTS TO FACILITY AGREEMENT
 
SECTION 1.1.  General.  Effective on the Amendment Effective Date (as such term
is defined in Section 2.1), the Facility Agreement is hereby modified in
accordance with this Article I.
 
SECTION 1.2.  Amendments to Section 1.1.
 
(a)  The following new definitions are hereby added to Section 1.1 of the
Facility Agreement in their appropriate alphabetical order:
 
 
“Deerfield/WP Investment” means the investment contemplated by the Investment
Agreement and any related transactions.

 
 
“Indebtedness” of any person shall mean (a) all obligations of such person for
borrowed money, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments to the extent the same would appear as
a liability on a balance sheet prepared in accordance with GAAP, (c) all
guarantees by such person of Indebtedness of others and (d) all capital lease
obligations of such person, provided, however, that in no event shall
Indebtedness include the Deerfield/WP Investment, including, without limitation,
the terms of the Securities (as defined in the Investment Agreement).

 

--------------------------------------------------------------------------------


 
“Investment Agreement” means that certain Investment Agreement dated as of June
7, 2010 among the Borrower, Warburg Pincus Private Equity X, L.P., Warburg
Pincus X Partners, L.P. and Deerfield Private Design Fund, L.P., Deerfield
Private Design International, L.P., Deerfield Special Situation Fund, L.P., and
Deerfield Special Situations Fund International Limited and any ancillary
agreement, certificate or other document delivered in connection therewith.
 
 
“Permitted Affiliate Transactions” means (a) transactions upon terms no less
favorable to the Borrower than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate, as determined in good faith
by the Borrower and (b) the following:

 
(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans approved by the board of directors,
 
(ii) loans or advances to employees or consultants of the Borrower in the
ordinary course of business,
 
(iii) the payment of fees and indemnities to directors, officers, consultants
and employees of the Borrower in the ordinary course of business,
 
(iv) transactions pursuant the Investment Agreement or any amendment thereto to
the extent such amendment does not adversely affect the Borrower’s ability to
comply with its obligations under the Facility Agreement in any material
respect,
 
(v)(A)any employment agreements entered into by the Borrower in the ordinary
course of business, (B) any subscription agreement or similar agreement
pertaining to the repurchase of equity interests pursuant to put/call rights or
similar rights with employees, officers or directors, and (C) any employee
compensation, benefit plan or arrangement, any health, disability or similar
insurance plan which covers employees, and any reasonable employment contract
and transactions pursuant thereto and
 
(vi) dividends, redemptions and repurchases pursuant to the terms of the
Securities (as defined in the Investment Agreement).
 

--------------------------------------------------------------------------------


 
(b)  The definition of “Final Payment Date” set forth in Section 1.1. of the
Facility Agreement is hereby amended in its entirety to read as follows:
 
 
““Final Payment Date” means the earlier of (i) the date on which the Borrower
repays the outstanding principal amount of the Loan (together with any other
amounts accrued and unpaid under this Agreement) to the lenders pursuant to this
Agreement and (ii) June 30, 2015.”

 
(c)  The definition of “Permitted Indebtedness” set forth in Section 1.1 of the
Facility Agreement is hereby amended in its entirety to read as follows:
 
 
““Permitted Indebtedness” means (i) Indebtedness of Borrower in favor of Lenders
arising under this Agreement or any other financial document; (ii) Indebtedness
existing as of October 30, 2007 (which the Borrower represents to not be in
excess of $250,000), (iii) Indebtedness of trade creditors incurred in the
ordinary course of business; (iv) capital lease and purchase money Indebtedness
incurred prior to or within 270 days after the acquisition, lease or improvement
of the asset in order to finance such acquisition or improvement, in an
aggregate principal amount not to exceed $3,000,000 at any time outstanding; (v)
Subordinated Debt; and (vi) extensions, refinancings and renewals of any items
of Permitted Indebtedness, provided that the principal amounts (plus unpaid
accrued interest and premium thereon and underwriting discounts, fees,
commissions and expenses) are not increased or the terms modified to impose more
burdensome terms upon the Borrower.”

 
(d)  The definition of “Permitted Liens” set forth in Section 1.1 of the
Facility Agreement is hereby amended in its entirety to read as follows:
 
 
““Permitted Liens” means (i) Liens existing on October 30, 2007 and disclosed on
Exhibit D hereof; (ii) Liens in favor of the Lenders; (iii) statutory Liens
created by operation of applicable law; (iv) Liens arising in the ordinary
course of business and securing obligations that are not overdue or are being
contested in good faith by appropriate proceedings; (v) Liens securing purchase
money or capitalized lease financing permitted pursuant to clause (iv) of the
definition of Permitted Indebtedness and (vi) Liens for Taxes not yet due and
payable or that are being contested in good faith by appropriate proceedings.”

 
SECTION 1.3.  Amendments to Section 5.1.
 
(a)  Existing clause (c) of Section 5.1 of the Facility Agreement is hereby
amended in its entirety to read as follows:
 
 
“(c)  The Borrower shall obtain, make and keep in full force and effect all
licenses, contracts, consents, approvals and authorizations from and
registrations with Government Authorities that may be required to conduct its
business, except where the failure to so do could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.”

 

--------------------------------------------------------------------------------


 
(b)  Existing clause (e) of Section 5.1 of the Facility Agreement is hereby
amended in its entirety to read as follows:
 
“(e) [Intentionally Omitted].”
 
(c)  Subclause (i) contained in existing clause (g) of Section 5.1 of the
Facility Agreement is hereby amended in its entirety to read as follows:
 
“(i) the Borrower will provide copies of all annual reports, quarterly reports
and other periodic reports pursuant to Section 13 or 15(d) of the Exchange Act
prepared by the Borrower and filed with the SEC as soon as available (provided
that, to the extent such reports are available publicly on EDGAR or any
successor website, such reports shall be deemed provided);”
 
SECTION 1.4.  Amendments to Section 5.2.
 
(a)  Subclause (ii) contained in existing clause (a) of Section 5.2 of the
Facility Agreement is hereby amended by deleting the proviso thereto and
inserting, in lieu thereof, the following:
 
“provided, however, that the Borrower may enter into any collaborative
arrangements, licensing agreement, joint venture or partnership providing for
the development or commercial exploitation of the technology or products of the
Borrower whereby its income or profits are or might be shared with any other
Person.”
 
(b)  Subclause (iii) contained in existing clause (b) of Section 5.2 of the
Facility Agreement is hereby amended in its entirety to read as follows:
 
“(iii) engage in any transaction with an Affiliate that would be reportable
under Item 404 of Regulation S-K promulgated by the SEC, except Permitted
Affiliate Transactions.”
 
(c)  Subclause (iv) contained in existing clause (b) of Section 5.2 of the
Facility Agreement is hereby amended by deleting the proviso thereto and
inserting, in lieu thereof, the following:
 
“provided, however, that the Borrower may enter into any collaborative
arrangements, licensing agreement, joint venture or partnership providing for
the development or commercial exploitation of the technology or products of the
Borrower whereby its income or profits are or might be shared with any other
Person.”
 

--------------------------------------------------------------------------------


 
SECTION 1.5.  Amendment to Section 6.1(b).  Section 6.1(b) of the Facility
Agreement is hereby amended in its entirety to read as follows:
 
 
“(b)  The Borrower shall have defaulted or failed to comply in any material
respect with the due observance or performance of any covenant contained in this
Agreement or any Note and such default or failure to comply shall not have been
cured by the Borrower within 30 days after receiving written notice of such
default.”

 
ARTICLE II.
 
CONDITIONS TO EFFECTIVENESS
 
SECTION 2.1.  Conditions.  This Amendment shall be and become effective as of
the date hereof (the “Amendment Effective  Date”) when the Lenders shall have
received a counterpart of this Amendment, duly executed by and delivered on
behalf of the Borrower.
 
ARTICLE III.
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 3.1.  Representations and Warranties.  In order to induce the Lenders to
enter into this Amendment, the Borrower hereby represents and warrants to each
Lender, as of the Amendment Effective Date, as follows:
 
(a)  No Default or Event of Default has occurred and is continuing.
 
(b)  This Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes the legal, valid and binding obligation of the Borrower
enforceable against it in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).
 
(c)  The representations and warranties contained in the Facility Agreement and
in the other Financing Documents are true and correct in all material respects
as though made on the Amendment Effective Date (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date).
 
ARTICLE IV.
 
MISCELLANEOUS
 
SECTION 4.1.  Consent to Investment.  For the avoidance of doubt, the Lenders
hereby consent to the Deerfield/WP Investment and any related transactions and
expressly acknowledge that the Deerfield/WP Investment does not constitute a
violation of or a Default or Event of Default under the Facility Agreement or
any Financing Document.
 

--------------------------------------------------------------------------------


 
SECTION 4.2.  Full Force and Effect; Limited Amendments.  Except as expressly
modified hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Facility Agreement and the other
Financing Documents shall remain unamended and unwaived and shall continue to
be, and shall remain, in full force and effect in accordance with their
respective terms.  The amendments set forth herein shall be limited precisely as
provided for herein to the provisions expressly amended herein and shall not be
deemed to be an amendment to, consent to, waiver of or modification of any other
term or provision of the Facility Agreement or any other Financing Document or
of any transaction or further or future action which would require the consent
of the Lenders under the Facility Agreement.
 
SECTION 4.3.  Financing Document Pursuant to Facility Agreement.  This Amendment
is executed pursuant to the Facility Agreement and shall be construed,
administered and applied in accordance with all of the terms and provisions of
the Facility Agreement and shall constitute a Financing Document.  Any breach of
any representation or warranty or covenant or agreement contained in this
Amendment shall be deemed to be an Event of Default for all purposes of the
Facility Agreement.
 
SECTION 4.4.  Headings.  The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.
 
SECTION 4.5.  Execution in Counterparts.  This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.
 
SECTION 4.6.  Cross-References.  References in this Amendment to any Article or
Section are, unless otherwise specified or otherwise required by the context, to
such Article or Section of this Amendment.
 
SECTION 4.7.  Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
SECTION 4.8.  Severability.  Any provision of this Amendment held to be invalid,
illegal, ineffective or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality,
ineffectiveness or unenforceability without affecting the validity, legality,
effectiveness and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
 
SECTION 4.9.  GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE APPLICATION OF LAWS OF ANOTHER
STATE.
 
[Signature Pages Follow]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.
 
HANA BIOSCIENCES, INC.
 
By:
/s/ Steven R. Deitcher
 
Name: Steven R. Deitcher
 
Title: President & CEO

 
[Signature Page to Amendment to Facility Agreement]
 
 
 

--------------------------------------------------------------------------------

 

DEERFIELD PRIVATE DESIGN FUND, L.P.
By: Deerfield Capital, L.P., its General Partner
By: J.E. Flynn Capital, LLC, its General Partner
   
By:
/s/ James E. Flynn
 
Name:  James E. Flynn
 
Title:    President

 
DEERFIELD SPECIAL SITUATION FUND, L.P.
By:  Deerfield Capital, L.P., its General Partner
By:  J.E. Flynn Capital, LLC, its General Partner

 
By:
/s/ James E. Flynn
Name:
James E. Flynn
Title:
President

 
DEERFIELD SPECIAL SITUATIONS FUND INTERNATIONAL LIMITED
 
By:
/s/ James E. Flynn
 
Name:  James E. Flynn
 
Title:    Director

 
DEERFIELD PRIVATE DESIGN INTERNATIONAL, L.P.
By:  Deerfield Capital, L.P., its General Partner
By: J.E. Flynn Capital, LLC, its General Partner
 
By:
/s/ James E. Flynn
 
Name:  James E. Flynn
 
Title:    Director

 
[Signature Page to Amendment to Facility Agreement]
 
 
 

--------------------------------------------------------------------------------

 
